[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 1, 2006
                              No. 06-12291                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 05-00120-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SEAN MICHAEL GADDIS,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (November 1, 2006)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     After pleading guilty, Sean Michael Gaddis appeals his 151-month sentence
for distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). After review, we affirm.

                                 I. BACKGROUND

      Gaddis’s presentence investigation report (“PSI”) recommended setting

Gaddis’s base offense level at 32 as a result of his career offender status. The PSI

also recommended a three-level reduction for acceptance of responsibility. With

an adjusted offense level of 29 and a criminal history category of VI, the PSI

recommended a resulting guidelines range of 151 to 188 months’ imprisonment.

In his objections to the PSI and an accompanying sentencing memorandum, Gaddis

requested that the district court exercise its post-Booker discretion and impose a

sentence below the applicable guidelines range in light of Gaddis’s post-offense

rehabilitative conduct, his need to raise his child and the nature of his offense.

      At the sentencing hearing, Gaddis presented testimony from his pastor, his

mother and his former employer. Gaddis also introduced numerous letters from

family members and friends. This evidence described Gaddis’s recent religious

conversion and reformation. Gaddis’s counsel requested that the district court

exercise its post-Booker discretion and sentence Gaddis below the applicable

guidelines range. The district court responded that Gaddis already had received a

substantially reduced sentence by pleading guilty. Defense counsel suggested that



                                           2
the district court had “broad discretion in this case to depart downward,” to which

the district court responded:

      I don’t know of any case in the Eleventh Circuit or any other circuit
      that says the Court has broad discretion. There’s no case that I know
      of that says that. The cases say the Court is supposed to consider the
      guidelines as advisory, and only in exceptional circumstances is the
      Court supposed to depart from those guidelines.

Defense counsel argued that exceptional circumstances existed in Gaddis’s case.

      The district court rejected Gaddis’s request for a below-guidelines sentence.

Instead, the district court sentenced Gaddis to 151 months’ imprisonment, at the

low end of the guidelines range. The district court based Gaddis’s sentence on his

criminal history, the seriousness of the offense, the government’s recommendation,

Gaddis’s religious conversion and other circumstances, as well as “other

sentencing factors that the Court is supposed to consider, like victims,

dangerousness in the community, likelihood of recidivism, and all of those factors,

pursuant to the Sentencing Reform Act of 1984.” In imposing the 151-month

sentence, the district court stated that it found “no reason to depart from the

sentence called for by application of the advisory guidelines range . . . .” Gaddis

appealed.

                                  II. DISCUSSION

      On appeal, Gaddis first argues that the district court erred by requiring him



                                           3
to show exceptional circumstances to receive a sentence below the applicable

guidelines range.1 This Court recently rejected a presumption of reasonableness

for sentences within the guidelines range. Instead, we concluded that “a district

court may determine, on a case-by-case basis, the weight to give the Guidelines, so

long as that determination is made with reference to the remaining section 3553(a)

factors that the court must also consider in calculating the defendant’s sentence.”

United States v. Hunt, 459 F.3d 1180, 1185 (11th Cir. 2006). In Hunt, the district

court made some comments during the sentencing hearing that could have been

interpreted as applying a presumption in favor of the Guidelines. Id. at 1185. For

example, the district court stated that it was its practice to follow the guidelines

unless “some good reason not to” was shown and that it gave the guidelines

“considerable” and “substantial” weight. Id. at 1183. However, because the

district court ultimately determined, based on consideration of the other § 3553(a)

factors, that the recommended guidelines sentence was worthy of deference in that

particular case, we found no error. Id. at 1186.

       Here, as in Hunt, we conclude that, although the district court made a

comment that might suggest a presumption in favor of a guidelines sentence, the

district court’s “decision to defer to the Guidelines was ultimately a case-specific


       1
       We review questions of law arising under the guidelines de novo. United States v.
Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005).

                                              4
one and was based on consideration of the section 3553(a) factors.” See id. at

1186. Specifically, the district court concluded that a sentence at the low end of

the advisory guidelines range was appropriate only after considering the particular

factors in Gaddis’s case, namely Gaddis’s criminal history (which included four

prior drug convictions), his rehabilitative conduct, his likelihood of recidivism and

his dangerousness to the community.

      Gaddis also argues that his 151-month sentence is unreasonable. Gaddis

emphasizes that his arrest was the result of a sting operation, that the confidential

informant insisted that he sell her crack cocaine rather than powder cocaine and

that his offense was victimless. Gaddis also stresses his need to raise and support

his son and Gaddis’s rehabilitation and good works following his religious

conversion.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), a district

court, in determining a reasonable sentence, must correctly calculate the sentencing

range under the guidelines and then consider the factors set forth in 18 U.S.C. §

3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). We review

a defendant’s ultimate sentence for reasonableness in light of the § 3553(a) factors.

United States v. Williams, 435 F.3d 1350, 1353 (11th Cir. 2006). This “[r]eview

for reasonableness is deferential. . . . [a]nd when the district court imposes a



                                           5
sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one.” Talley, 431 F.3d at 788. “Moreover, we recognize

that a range of reasonable sentences exists from which the district court may

choose.” United States v. Bonilla, ___ F.3d ___, 2006 WL 2535252, at * 3 (11th

Cir. Sept. 5, 2006). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in light of both [the] record and the

factors in section 3553(a).” Id. (quotation marks omitted).

      After review, we conclude that nothing in the record shows that Gaddis’s

151-month sentence is unreasonable. First, Gaddis does not dispute that the

district court correctly calculated the advisory guidelines range. Second, the

district court indicated that it had considered the § 3553(a) sentencing factors.

Furthermore, although not required to do so, the district court discussed several

factors relating to Gaddis’s history and characteristics, including his extensive

criminal history beginning at an early age and his reformed conduct and religious

conversion since his arrest. Under the circumstances, we cannot say that Gaddis’s

151-month sentence, at the low end of the guidelines range and well below the

statutory maximum sentence of twenty years, is unreasonable.

      Based on the foregoing reasons, we affirm Gaddis’s 151-month sentence.

      AFFIRMED.



                                           6